Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed by the applicant on 6/03/2021 is acknowledged and examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The argument of the applicant is related to the amendment which is being described and rejected by the new reference of Bechtold so as to make a final office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by US Pub 20110073095 A1 by Bechtold that shows limitations claimed herewith
1.	(Currently Amended) A directional heat shield (30,18 of fig 1-5, abstract) comprising: a reflective member (side heat director 30, fig 2) comprising a heat reflective material (para 0200, 0024, fig 4) that is coupled to an existing heater (10, burner 16 of fig 1, 2) wherein the existing heater emits heat in a 360 degree direction around the heater (fig 1); wherein the reflective member (30) of the reduces the emission of heat in at least one first direction of (left side reflector 30 of its spherical shape, para 0025, 0020 around heater 16) around the existing heater and reflects additional heat in a second direction (right side reflector 30 being spherical in shape, around heater 16) substantially opposite the first direction (fig 2,4, reflector 30 being surround reflector attached at circular edge 24 at top) at least one fastener (clipped or cramped abstract, para 0024, fig  3, 33A/33B, paper clips para 0027 to hold the attachment 30) coupled to the reflective member to couple the reflective member at one of a plurality of locations (33A/33B at edges at 24 at its top, fig 3,6) on the existing heater.
2. (Original) The directional heat shield of claim 1 wherein the material comprises metal (thin Aluminum sheet para 0029.
4. (Original) The directional heat shield of claim 1 wherein the reflective member is curved in the shape of a cap of a heater (fig 2,4, cap shape 18,24 fig 1-2).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bechtold in view of Davis (USP 9149097). Even though Bechtold discloses its reflector (30) to be of multi-layered material and can be embossed of make logo it does not explicitly teaches it be of a fabric material. Davis, in the same field of endeavor, discloses a radiant heating umbrella reflector (abstract, fig 1-5) teaches a reflective canopy/umbrella (110) having its underside canopy made from fabric . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        





/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762